Citation Nr: 1017574	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  08-31 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for hypertension. 



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1968 to 
December 1988.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

During the course of his appeal, the Veteran's disability 
rating for hypertension was increased to 10 percent, 
effective the original date of service connection.  This 
action did not satisfy the Veteran's appeal.

On a Form 9 submitted in October 2008, it was indicated that 
the Veteran wished only to appeal the issue of entitlement to 
an increased initial disability rating for hypertension.  The 
Board has limited its consideration of the Veteran's appeal 
accordingly.

In an informal hearing presentation, the Veteran's 
representative stated that the Veteran suffers from headaches 
secondary to his hypertension and is entitled to secondary 
service connection for this disability.  The Board notes that 
the Veteran has not filed for service connection for this 
disability and this issue is not currently before the Board.  
If the appellant or his representative desires to file such a 
claim they should do so with specificity at the RO.


FINDING OF FACT

The Veteran's diastolic pressure is not predominantly 110 or 
more, and his systolic pressure is not predominantly 200 or 
more.  He takes medication for treatment of his hypertension.




CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 
7101 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004). 

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under 
the VCAA, including notice of the initial-disability-rating 
and effective-date elements of his claim, in December 2007, 
prior to the initial adjudication of the claim.

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA and private medical records have been obtained.  
Neither the Veteran nor his representative has identified any 
other outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1.  

Hypertension is evaluated under 38 C.F.R. § 4.104, Diagnostic 
Code 7101.  Under this code, a 10 percent evaluation is 
warranted if diastolic pressure is predominantly 100 or more; 
systolic pressure is predominantly 160 or more; or there is a 
history of diastolic pressure predominantly 100 or more and 
continuous medication is required for control.  A 20 percent 
rating is warranted for diastolic pressure predominantly 110 
or more or systolic pressure predominantly 200 or more.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21.  

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected hypertension.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.  

The Veteran was initially granted service connection for 
hypertension in a March 2008 rating decision.  A 
noncompensable disability evaluation was assigned, effective 
December 2007.  The Veteran appealed this decision, 
contending that the severity of his hypertension warranted a 
higher rating.  During the course of his appeal, the 
disability rating was increased to 10 percent, also effective 
December 2007.

In response to his original claim for service connection, the 
Veteran was afforded a VA examination in February 2008.  The 
examiner noted a long-standing history of hypertension, and 
that the Veteran had been on hypertension medications since 
1989.  He also noted that the Veteran reported that these 
medications led to secondary complications including 
orthostatic hypotension.  The Veteran also indicated that he 
experienced nocturia, fatigue, and vertigo secondary to this 
disability or the medication.  Blood pressure readings from 
the examination were 144 over 80, 131 over 77 and 138 over 
81.  A chest X-ray was normal.  He was in no distress.  He 
was 69 inches tall and weighed 275 pounds.  The examiner 
determined that the Veteran's disability would have severe 
effects on sports and exercise, and would affect his ability 
to work due to lack of stamina.

The Veteran's blood pressure readings were also documented in 
private records from through May 2008.  A reading from 
February 2008 was 153 over 91.  In May 2008, the Veteran's 
blood pressure was 139 over 79.  Historically, these records 
reveal that the Veteran's blood pressure since 2005 has 
consisted of diastolic pressure predominantly under 100 and 
systolic pressure predominantly under 160.  In January 2007, 
these records described the Veteran's hypertension as "well-
controlled with medication."

A letter from a physician at Offutt Air Force base states 
that she understood that the Veteran could be entitled to an 
increased disability rating for his hypertension.  She noted 
that the Veteran had been taking five anti-hypertensive 
agents to keep his blood pressure regulated and that this 
combination worked "reasonable well."  She noted that 
without this medication, his blood pressure could be outside 
the goal blood pressure she had established for him.

In sum, the medical evidence of record establishes that the 
Veteran's diastolic pressure has never been predominantly 110 
or more and that his systolic pressure has never been 
predominantly 200 or more.  In fact, blood pressure readings 
from these records establish that the Veteran's diastolic 
pressure has never approached 110, and his systolic pressure 
has rarely been over 150.  Thus, the Board concludes that the 
Veteran is not entitled to a rating in excess of 10 percent 
for this disability.

It is noted that by history there is some evidence of fatigue 
claimed secondary to the medication that he uses.  There is 
also some indication that it interferes with some work due to 
decrease stamina, however he was thought able to do more 
sedentary employment.  Thus, these reported findings by 
history, that have not been clinically confirmed, do not 
provide a basis for a higher rating for hypertension.

The Board acknowledges the Veteran's contention that he is 
entitled to a higher rating because he has to take five 
different medications to treat his hypertension and thus does 
not believe his hypertension is under control.   However, 
medical records from Offutt Air Force Base and other private 
records described the Veteran's hypertension as well-
controlled with medication.  Moreover, the Board notes that 
the rating criteria is not based upon the number of 
medication necessary to control hypertension, but rather on 
systolic and diastolic blood pressure readings.  The medical 
evidence of record does not establish that the Veteran's 
systolic and diastolic blood pressure readings meet the 
criteria for a higher rating.  

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than a 10 percent rating.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for the disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  In sum, 
while the VA examiner found that the Veteran would 
experiences difficulties at work due to his hypertension, 
there is no indication that the average industrial impairment 
from the disability would be in excess of those contemplated 
by the assigned rating.  Accordingly, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.

ORDER

Entitlement to an initial disability rating in excess of 10 
percent for hypertension is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


